 

Exhibit 10.28

 

EXECUTION VERSION

 

NEW LENDER SUPPLEMENT

 

SUPPLEMENT, dated as of January 23, 2020, to the Second Amended and Restated
Credit Agreement, dated as of May 5, 2014, as amended by the First Amendment
dated as of June 1, 2015, by the Second Amendment dated as of May 27, 2016, by
the Third Amendment dated as of May 2, 2017, by the Fourth Amendment dated as of
May 2, 2018, by the Fifth Amendment dated as of May 3, 2019, and as further
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”) among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.1(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent of
the Administrative Agent shall not be unreasonably withheld) by executing and
delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.  The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent (or on such other date as may be
agreed upon among the undersigned, the Borrower and the Administrative Agent),
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $125,000,000.

 

2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Sections 6.1(a) and (b) thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.15(e) of the Credit
Agreement.

 

3.  The undersigned hereby confirms and agrees that the Termination Date in
respect of its Commitment is May 5, 2023.

 

4.  The address for notices for the undersigned for the purposes of the Credit
Agreement is as follows:

 





 



 

 

China Construction Bank Corporation, New York Branch

1095 Avenue of the Americas, 33rd Floor
New York, New York 10036

Attention: Yida Mai

Telephone: 212-207-8288

Email: Yida.Mai@ccbny.com

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

 



 



 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

 

 

 

 

CHINA CONSTRUCTION BANK CORPORATION,
NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Jun Bi

 

 

Name: Jun Bi

 

 

Title: Deputy General Manager

 





[Signature Page to China Construction Bank New Lender Supplement]



 

 

Accepted and agreed to as of

the date first written above:

 

 

 

 

AIR LEASE CORPORATION

 

 

By:

/s/ Gregory B. Willis

 

 

Name: Gregory B. Willis

 

Title: Executive Vice President and Chief Financial Officer

 

 





[Signature Page to China Construction Bank New Lender Supplement]



 

 

Accepted and agreed to as of

the date first written above:

 

 

 

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent

 

 

By:

/s/ Cristina Caviness

 

 

Name: Cristina Caviness

 

Title: Vice President

 

[Signature Page to China Construction Bank New Lender Supplement]

